Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Notes: it is not clear why claim 3 labeled as “currently amended”.
Applicant on page 6 argues that the system in Freeman deals with a rea/ patient and it is not in a medical training environment.
Examiner believes Freeman illustrates (see [0425]) in fig. 23 a field of view 2300 of an acute care provider through an augmented reality device during a training simulation. As shown in FIG. 23, a manikin 2302 or rescue dummy, which represents a patient to be treated can be provided for use by the acute care provider, see #2326 as a virtual reality medical event, see [0427], also see [0420] discloses the field of view 2200 of fig. 22 are virtual images based on images captured during the rescue event. The examiner believes since Freeman uses the augmented reality (AR) device then it means the virtual reality is part of the display, another words the AR enhances both the virtual and real world at the same time.

    PNG
    media_image1.png
    535
    746
    media_image1.png
    Greyscale


Applicant argues on page 6 at last paragraph that Freeman does not teach “determining a timestamp for at least one verbal response received from the user”.
Examiner believes Freeman teaches see [0238] discloses the wearer can manipulate and interact with visual feedback projected within his/her field of view by the augmented reality device 120 to, for example, obtain additional information about specific devices, objects, or individuals within his/her field of view. For example, the feedback can include information about whether resuscitation activities are being performed substantially correctly. In other examples, feedback can be provided in the form of a quality assessment provided after cessation of the resuscitation activity to provide an indicator (e.g., a score or metric) related to an overall quality of the resuscitation activities performed for the patient. In still other examples, feedback can comprise one or more alert notifications to provide information to acute care providers about various aspects of resuscitation events. At [0263] specifies that the resuscitation activities and/or after treatment of the patient is completed, as shown at box 422, an overall score or metric can be calculated from the time-stamped record of resuscitation activities. And at [0202] discloses verbal commands can be issued to the acute care provider, such as "Check Pulse," "Breath," or for CPR, "Faster" and/or "Slower." In some examples, audio feedback can be provided from 
Applicant on page 7 argues that Donovan does not teach “determining a medical event score for the user based on the set of verbal responses and the timestamp”.
Examiner believes Donovan in fig. 11 #1110 teaches receiving inputs from sensors 306a and agents 305a and 305b indicative of actions taken by trainees 30 of trainee group 32, and at #1145 assigns a positive score for each correct classified action and a negative score for each incorrect action. Also see the bridging paragraph of cols. 27-28.

    PNG
    media_image2.png
    714
    326
    media_image2.png
    Greyscale

Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.
The Examiner’s suggestions: The Applicant may elaborate more regarding the “medical event” and “medical event score” features in the claims, in order to advance the office goal of compact prosecution. For example: the examiner may take the steps of claim 1 and apply them to questions and answers for a virtual learning in medical environment. While the current invention involves improving diagnoses of a patient with advanced cardiac arrest using Advanced Cardiac Life Support (ACLS) event codes. 
The Applicant may schedule an interview to clear these ambiguities.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al., US 2019/0282324 A1, hereinafter Freeman, and further in view of Donovan et al., US 10600335 B1, hereinafter Donovan.
Claim 1. 
Freeman teaches a method for generating a virtual reality (VR) medical training environment (see [0002] and [0191] discloses a helmet, visor, hat, frame, pair of glasses, goggles, or a headband, and at [0174] discloses the devices and systems described herein can also be used by the acute care provider(s) in other tasks, such as record keeping, scheduling, training, and/or reviewing previously provided patient care (e.g., post-event review of recorded patient physiological data or recorded medical events, diagnoses or treatments delivered to the patient, and at [0177] discloses the virtual reality systems may be useful for certain training), the method comprising: displaying a virtual reality medical event through a VR headset (see fig. 2A #120); The examiner believes since Freeman uses the augmented reality (AR) device then it means the virtual reality is part of the display, another words the AR enhances both the virtual and real world at the same time. 
receiving, from a user of the VR headset, a set of verbal responses corresponding to the user reacting to the virtual reality medical event (see [0203] discloses the device 120 can be configured to record and process the acute care provider's speech to identify and perform the instructed activity); 
determining a timestamp for at least one verbal response received from the user (see [0238] discloses the wearer can manipulate and interact with visual feedback projected within his/her field of view by the augmented reality device 120 to, for example, obtain additional information about specific devices, objects, or individuals within his/her field of view. For example, the feedback can include information about whether resuscitation activities are being performed substantially correctly. In other examples, feedback can be provided in the form of a quality assessment provided after cessation of the resuscitation activity to provide an indicator (e.g., a score or metric) related to an overall quality of the resuscitation activities performed for the patient. In still other examples, feedback can comprise one or more alert notifications to provide information to acute care providers about various aspects of resuscitation events. At [0263] specifies that the resuscitation activities and/or after treatment of the patient is completed, as shown at box 422, an overall score or metric can be calculated from the time-stamped record of resuscitation activities. And at [0202] discloses verbal commands can be issued to the acute care provider, such as "Check Pulse," "Breath," or for CPR, "Faster" and/or "Slower." In some examples, audio feedback can be provided from medical professional(s) at remote locations for, for example, providing diagnosis or directing treatment.); 
determining a medical event score for the user based on the set of verbal responses and the timestamp; and displaying a summary of the medical event score via the VR headset or a display screen (Freeman teaches in fig. 5). 
Freeman does not explicitly determining a medical event score for the user based on the set of verbal responses and the timestamp, however, it would have been obvious to one of ordinary skill in the art to recognize the teachings of freeman in fig. 4 #422 generating overall score in an emergency event may be involved an identified marker based on timestamp, see [0010].
But by incorporating a second prior art “Donovan” that relates to group training method a computer accessing a virtual system and initiating a group training exercise for training a trainee group comprising one or more trainees. Donovan in fig. 11 #1110 teaches receiving inputs from sensors 306a and agents 305a and 305b indicative of actions taken by trainees 30 of trainee group 32, and at #1145 assigns a positive score for each correct classified action and a negative score for each incorrect action. Also see the bridging paragraph of cols. 27-28.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Donovan (i.e. adaptive group training evaluation) into teachings of Freeman (which having collected information about a rescue effort and for providing guidance, information, and feedback to acute care providers about performance of resuscitation activities would be useful 

Claim 2. 
Freeman teaches the method of claim 1, further comprising: generating a virtual action implemented by a virtual character in the VR training environment based on at least one response received from the user. See [0199].

Claim 3. 
Freeman teaches the method of claim 1, wherein the medical event further comprises a cardiac emergency event. See [0006] discloses receive and process three-dimensional information of a scene of the cardiac event.

Claim 4. 
Freeman teaches the method of claim 1, further comprising: converting at least one verbal response received from the user into text via a text-to-speech-application. See [0203] discloses In response, based on the text generated by the speech recognition system, the user interface module 142 can parse the text, e.g., "Show Dashboard.

Claim 5. 
Freeman teaches the method of claim 1, further comprising: comparing the set of verbal responses to a set of medical guidelines, wherein the medical event score is further based on the comparison. See fig. 4 #416.

Claim 6. 
Freeman teaches the method of claim 5, wherein the set of medical guidelines further comprises American Heart Association cardiac arrest guidelines. See [0259] discloses according to the 2015 Guidelines by the American Heart Association (AHA) for Cardiopulmonary Resuscitation (CPR) and Emergency Cardiovascular Care (ECC).

Claim 7. 
Freeman teaches the method of claim 1, further comprising: updating a condition of a virtual patient based on at least one received verbal response. See [0262].

Claim 8. 
Freeman teaches the method of claim 1, wherein the VR medical training environment further comprises an in hospital cardiac arrest (IHCA) setting or an out of hospital cardiac arrest (OHCS) setting. See [0171] the devices and systems described herein can be used in a variety of environments including, for example, rescue or emergency scenes, ambulances, hospitals, emergency rooms, and out-patient treatment facilities. In some instances, the augmented reality devices and systems can be integrated with existing or newly created electronic systems and databases to, for example, receive information from and automatically update electronic medical records databases, billing systems, inventory systems, and others.

Claims 9-10, 12-16 are rejected with similar reasons as set forth in claims 1-8, respectively, above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613